DETAILED ACTION
Claims 1-8 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Korea patent application number KR10-2018-0152862 filed on 11/30/2018 has been received and made of record.
Please provide an English translation of Korea patent application number KR10-2018-0152862 to perfect the priority claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2019, 11/10/2019, and 10/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  “datain” should be “data in” in line 2.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an obstacle data definition unit configured to receive” in claim 5
“a filter generation unit configured to generate” in claim 5
“a filtering unit configured to remove” in claims 5 and 7.
“a labeling unit configured to perform” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0397238 to Dray et al. in view of U.S. PGPubs 2015/0230773 to Cho et al..

	Regarding claim 1, Dray et al. teach a method for filtering obstacle data in machine learning of medical images using a system including an obstacle data definition unit, a filter generation unit, and a filtering unit (par 0021, par 0067-0073, “the invention relates to a device for producing an image numerical classifier, to determine the visualization quality of endoscopy videocapsule images of a segment of the digestive tract, comprising: a videocapsule for acquiring a video of segments of the digestive tract by a videocapsule; image storage means, coupled to the videocapsule; a database with images extracted from videocapsules and classified: into so-called “adequate” visualization images and so-called “inadequate” visualization images; processing and calculation means connected to the storage means and incorporating the database, and configured to: calculating at least one numerical parameter, relating to at least one of the medical criteria, and extracted from the images of the database, with the medical criterion being selected from the following list: the percentage of mucous membrane visualized, the brightness of the image, the presence of bubbles, the presence of bile/chyme, the presence of liquids and undigested debris, perform a statistical machine learning by: a) randomly drawing the so-called learning images, with the so-called learning images being selected from the images of the database; b) automatically producing a numerical classifier, by automatically calculating a distribution function from the one or more calculated numerical parameters, with the numerical classifier being determined to automatically distribute, at the end of the sub-step, the learning images into a first subgroup of learning images including the largest number of so-called “adequate” visualization images and a second subgroup of learning images including the largest number of so-called “inadequate” visualization images“), 5the method comprising: 
receiving, by the obstacle data definition unit, definitions of obstacle data according to a machine learning purpose (par 0024-0042, “a so-called “ground truth” step of clinically evaluating the visualization quality of the images by a score, determined by a visual analysis of the images, based on one or more medical criteria,to distribute these images, depending on the score result: into so-called “adequate” visualization images and so-called “inadequate” visualization images; with the medical criteria being selected from the following list: the percentage of mucous membrane visualized, the brightness of the image, the abundance of bubbles, the presence of bile/chyme, the presence of liquids and undigested debris, a step of selecting an initial set of images from the so-called “adequate” visualization images and so-called “inadequate” visualization images, a step of calculating at least one numerical parameter relating to at least one of the medical criteria of the “ground truth” step, and extracted on each of the images of the initial set; a statistical machine learning step comprising: a sub-step of selecting learning images from the images of the initial set; [0030] a sub-step of randomly drawing the learning images; a sub-step of automatically producing a numerical classifier, by automatically calculating a distribution function from the one or more calculated numerical parameters, with the numerical classifier being determined to automatically distribute, at the end of the sub-step, the learning images of the initial set into: a first subgroup of learning images with the largest number of so-called “adequate” visualization images, and a second subgroup of learning images with the largest number of so-called “inadequate” visualization images“ … provide a learning step to define the so-called “inadequate” visualization images including bubbles, debris, bile, chyme obstructing the digestive lumen images (see Fig 1, par 0013-0015, par 0035-0042, par 0232-0233) in database (see par 0070-0073)); 
generating, by the filter generation unit, a filter for filtering the obstacle data (par 0050-0061, “a numerical analysis of these learning images to construct N binary decision trees, a binary decision tree per random draw, with each binary decision tree being constructed using at least one of the numerical parameters, with the resulting set of binary decision trees constituting the numerical classifier, the test image visualization quality decision step is a system for voting on all decisions of the binary decision trees, with each test image having been tested in all binary decision trees. the sub-step of automatically producing the numerical classifier is performed with at least two numerical parameters; the automatic thresholds are calculated automatically at each node (level or division point) of each binary decision tree with the numerical parameter that allows the images to be distributed into “adequate” visualization images and “inadequate” visualization images closest to the distribution of “adequate” visualization images and “inadequate” visualization images performed during the “ground truth” step”” …. Using a decision tree to identify “adequate” visualization images and “inadequate” visualization images, par 0067-0073, “processing and calculation means connected to the storage means and incorporating the database, and configured to: calculating at least one numerical parameter, relating to at least one of the medical criteria, and extracted from the images of the database, with the medical criterion being selected from the following list: the percentage of mucous membrane visualized, the brightness of the image, the presence of bubbles, the presence of bile/chyme, the presence of liquids and undigested debris, perform a statistical machine learning by: a) randomly drawing the so-called learning images, with the so-called learning images being selected from the images of the database; b) automatically producing a numerical classifier, by automatically calculating a distribution function from the one or more calculated numerical parameters, with the numerical classifier being determined to automatically distribute, at the end of the sub-step, the learning images into a first subgroup of learning images including the largest number of so-called “adequate” visualization images and a second subgroup of learning images including the largest number of so-called “inadequate” visualization images” …automatically producing a numerical classifier, by automatically calculating a distribution function from the one or more calculated numerical parameters based on medical criterion); and 
identifying, by the filtering unit, the obstacle data using the generated filter (par 0050-0061, “a numerical analysis of these learning images to construct N binary decision trees, a binary decision tree per random draw, with each binary decision tree being constructed using at least one of the numerical parameters, with the resulting set of binary decision trees constituting the numerical classifier, the test image visualization quality decision step is a system for voting on all decisions of the binary decision trees, with each test image having been tested in all binary decision trees. the sub-step of automatically producing the numerical classifier is performed with at least two numerical parameters; the automatic thresholds are calculated automatically at each node (level or division point) of each binary decision tree with the numerical parameter that allows the images to be distributed into “adequate” visualization images and “inadequate” visualization images closest to the distribution of “adequate” visualization images and “inadequate” visualization images performed during the “ground truth” step”” ….Using a decision tree to identify “adequate” visualization images and “inadequate” visualization images, par 0074-0077, “a videocapsule for acquiring a video of segments of the digestive tract; [0076] image storage means, coupled to the videocapsule; a database with videocapsule-extracted images classified during a ground truth step: into so-called “adequate” visualization images and so-called “inadequate” visualization images; according to a score, determined by a visual analysis of the images, based on one or more medical criteria”).  
	But Dray et al. do not explicitly teach removing, by the filtering unit, the obstacle data using the generated filter.
	In related endeavor, Cho et al. teach removing, by the filtering unit, the obstacle data using the generated filter (par 0038, “the medical image being an image of a human breast captured using ultrasound waves or X-rays, and the anatomical objects comprising at least one of skin, fat, glandular tissue, muscle, and bone from the breast image. The general aspect of the apparatus may further include a display screen configured to output a view of the medical image in which the lesion candidates remaining after the removing of the one or more false positive lesion candidates are displayed“, par 0059, “The apparatus and method for removing one or more false positive lesion candidate regions in a medical image entails verifying lesion candidates, detected from a medical image, using anatomical context information, and then removing any false positive lesion candidate “, par 0095, “FIG. 7 is an example of a combined image that is output after the candidate remover 39 removes false positive lesion candidates from detected lesion candidates based on a verification result of the lesion candidate verifier 37. In this example, the image includes the remaining lesion candidates in an original image. As illustrated in FIG. 7, a rib region 71, a subcutaneous fat region 72, a glandular tissue region 73, and two lesion candidates are displayed in the original image”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Dray et al. to include removing, by the filtering unit, the obstacle data using the generated filter as taught by Cho et al. to remove one or more false candidates from the captured medical images  in order to enhance diagnostic performance and efficiency.

Regarding claim 2, Dray et al. as modified by Cho et al. teach all the limitation of claim 1, and further teach wherein the obstacle data includes absolute obstacle datain learning regardless of the 15machine learning purpose and relative obstacle data in learning according to a type of the machine learning purpose (Dray et al.: Fig 1, par 0232, par 0072, par 0077, “determined by a visual analysis of the images, based on one or more medical criteria, with the medical criterion being selected from the following list: the percentage of mucous membrane visualized, the brightness of the image, the presence of bubbles, the presence of bile/chyme, the presence of liquids and undigested debris“,  Cho et al.: abstract, lesion).
Regarding claim 3, Dray et al. as modified by Cho et al. teach all the limitation of claim 1, and further teach wherein in the generating of the filter, the filter generation unit generates an obstacle data 20filter using at least one of an image processing-based filter and a learning-based filter (Dray et al.: par 0028-0033,  par 0045-0049, par 0071-0073, “calculating at least one numerical parameter, relating to at least one of the medical criteria, and extracted from the images of the database, with the medical criterion being selected from the following list: the percentage of mucous membrane visualized, the brightness of the image, the presence of bubbles, the presence of bile/chyme, the presence of liquids and undigested debris, [0073] perform a statistical machine learning by: a) randomly drawing the so-called learning images, with the so-called learning images being selected from the images of the database; b) automatically producing a numerical classifier, by automatically calculating a distribution function from the one or more calculated numerical parameters, with the numerical classifier being determined to automatically distribute, at the end of the sub-step, the learning images into a first subgroup of learning images including the largest number of so-called “adequate” visualization images and a second subgroup of learning images including the largest number of so-called “inadequate” visualization images“, Cho et al.: par 0080, identify lesion candidate using machine learning and statistical techniques).
Regarding claim 4, Dray et al. as modified by Cho et al. teach all the limitation of claim 1, and Dray et al. further teach further comprising: performing, by a labeling unit, labeling based on the machine 25learning for the medical image data for the machine learning, wherein the labeling is to classify types of the obstacle data (par 0035-0065, “ the parameter reflecting the brightness of the images is the gray-level contrast of the image. the three numerical parameters are calculated in the calculation step, and the sub-step of automatically producing the numerical classifier is performed with the three numerical parameters. the sub-step of automatically producing a numerical classifier is repeated several times to obtain several numerical classifiers. [0046] after the statistical machine learning step are performed: a step of numerically testing, using the one or more classifiers learned automatically, so-called “test” images, which are the remaining images of the initial set of images minus the learning images, in the one or more numerical classifiers, and [0048] a step of numerically deciding the visualization quality of each test image, performed by the one or more classifiers. after the statistical machine learning step are performed: a step of numerically testing, using the one or more classifiers learned automatically, so-called “test” images, which are the remaining images of the initial set of images minus the learning images, in the one or more numerical classifiers, and a step of numerically deciding the visualization quality of each test image, performed by the one or more classifiers”, par 0232, par 0072, par 0077, “determined by a visual analysis of the images, based on one or more medical criteria, with the medical criterion being selected from the following list: the percentage of mucous membrane visualized, the brightness of the image, the presence of bubbles, the presence of bile/chyme, the presence of liquids and undigested debris“).
Regarding claim 5, Dray et al. teach a system for filtering obstacle data in machine learning of medical images (par 0021, par 0067-0073, “the invention relates to a device for producing an image numerical classifier, to determine the visualization quality of endoscopy videocapsule images of a segment of the digestive tract, comprising: a videocapsule for acquiring a video of segments of the digestive tract by a videocapsule; image storage means, coupled to the videocapsule; a database with images extracted from videocapsules and classified: into so-called “adequate” visualization images and so-called “inadequate” visualization images; processing and calculation means connected to the storage means and incorporating the database). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 6-8, Dray et al. as modified by Cho et al. teach all the limitation of claim 5, the claims 6-8 are similar in scope to claims 2-4 and are rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616